PER CURIAM.
Missouri inmate David Oblinger appeals the district court’s preservice dismissal of his 42 U.S.C. § 1983 complaint asserting numerous claims of constitutional violations. Upon de novo review of Oblinger’s complaint and attached exhibits, we conclude that he did not state any claim for relief. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47A(a). We also grant Oblinger’s motion for leave to appeal in forma pauperis, and deny his motions for appointment of appellate counsel.